DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110140216 to Qu.

Regarding Claim 1, Qu discloses a structure forming method for forming a first hole and a second hole having width smaller than width of the first hole in a substrate with dry etching and forming a structure (Figs. 1 and 4, substrate 10 with MEMS region 10c and trenches 20a, recess regions 22 and adjacent trenches 18b/20b having widths Wt/Ws; ¶¶ [0031]-[0042]), the structure forming method comprising: forming an etching mask on the substrate (Figs. 1 and 4, etch mask 114; ¶¶ [0031]-[0042]); etching a portion of the etching mask overlapping a first hole forming region where the first hole is formed (Figs. 1 and 4, etching mask 114; ¶¶ [0031]-[0042]); etching a portion of the etching mask overlapping a second hole forming region where the second hole is formed (Figs. 1 and 4, etching mask 114; ¶¶ [0031]-[0042]), and performing the dry etching of the substrate using the etching mask as a mask (Figs. 1 and 4, etching trenches 20a, recess regions 22 and adjacent trenches 18b/20b using etch mask 114; ¶¶ [0031]-[0042]).
Regarding Claim 2, Qu discloses in the etching the portion of the etching mask overlapping the first hole forming region, a bottomed recess is formed in the etching mask (Figs. 1 and 4, etching isolation separation portions 16b in etch mask 114; ¶¶ [0031]-[0042]), and in the etching the portion of the etching mask overlapping the second hole forming region, a through-hole is formed in the etching mask (Figs. 1 and 4, etching through isolation portions 16a of etch mask 114; ¶¶ [0031]-[0042]).
Regarding Claim 4, Qu discloses in the etching the portion of the etching mask overlapping the first hole forming region, after a through-hole is formed in the etching mask, a filler is filled in the through-hole (Figs. 1 and 4, photoresist layer 16 in areas between patterned insulating layer 14 of mask 114; ¶¶ [0031]-[0042]), and in the etching the portion of the etching mask overlapping the second hole forming region, a through-hole is formed in the etching mask (Figs. 1 and 4, etching through isolation portions 16a of etch mask 114; ¶¶ [0031]-[0042]).
Regarding Claim 5, Qu discloses a constituent material of the filler is different from a constituent material of the etching mask (Figs. 1 and 4, photoresist layer 16 and patterned insulating layer 14 of mask 114; ¶¶ [0031]-[0042]).
Regarding Claim 6, Qu discloses in the etching the portion of the etching mask overlapping the first hole forming region, after a through-hole is formed in the etching mask, a filler is filled in the through-hole (Figs. 1 and 4, photoresist layer 16 in areas between patterned insulating layer 14 of mask 114; ¶¶ [0031]-[0042]), and in the etching the portion of the etching mask overlapping the second hole forming region, a bottomed recess is formed in the etching mask (Figs. 1 and 4, etching to form isolation portions 16a of etch mask 114; ¶¶ [0031]-[0042]).
Regarding Claim 7, Qu discloses the structure includes an electrode disposed to overlap the first hole in a plan view of the substrate (Figs. 1 and 4, electrodes 312; ¶¶ [0027]-[0035]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu, in view of US 20110207323 to Ditizio.
Regarding Claim 8, Qu discloses a device comprising: a substrate; and a structure provided on the substrate and including a first hole having first width and a second hole having second width smaller than the first width (Figs. 1 and 4, substrate 10 with MEMS region 10c and trenches 20a, recess regions 22 and adjacent trenches 18b/20b having widths Wt/Ws; ¶¶ [0031]-[0042]), wherein the first hole and the second hole are respectively etching holes formed by dry etching (Figs. 1 and 4, substrate 10 with MEMS region 10c and trenches 20a, recess regions 22 and adjacent trenches 18b/20b having widths Wt/Ws; ¶¶ [0031]-[0042]). 
However, Qu does not disclose height of scallops on a sidewall of the first hole is larger than height of scallops on a sidewall of the second hole. Ditizio discloses height of scallops on a sidewall of the first hole is larger than height of scallops on a sidewall of the second hole (Figs. 1 and 6-8, large scallops 70 and smaller scallops; {0082], [0090]-[0103]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Qu by providing height of scallops on a sidewall of the first hole is larger than height of scallops on a sidewall of the second hole as in Ditizio in order to provide for more stable mechanical support of fillers.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852